178 So. 2d 1 (1965)
STATE of Florida ex rel., Charles E. BOOTH, as executor under the last will and Testament of Florence I. Herlan, deceased, Appellant,
v.
Honorable John S. BYINGTON, as County Judge, in and for Volusia County, Florida, Appellee.
No. 33963.
Supreme Court of Florida.
July 14, 1965.
Rehearing Denied September 16, 1965.
Douglass & Steinmeyer, W. Dexter Douglass and Edgar C. Booth, Tallahassee, for appellants.
Walter Shelley and Raymond, Wilson, Karl & Conway, Daytona Beach, for appellee.
PER CURIAM.
We have taken jurisdiction of this appeal from a decision in an original prohibition proceeding in a District Court because of the view that the decision initially construed a controlling provision of the Florida Constitution. Article V, Section 4(2), Florida Constitution, F.S.A.; State ex rel. Booth v. Byington, Fla.App., 168 So. 2d 164.
We have heard oral arguments and have examined the record and briefs. The appellant has failed to demonstrate that the trial judge has exceeded or proposes to exceed his jurisdiction. Any order which he ultimately enters will be subject to appropriate review on the merits. The District Court, therefore, committed no error *2 in discharging the rule nisi in prohibition. Its judgment is affirmed.
It is so ordered.
THORNAL C.J., and THOMAS, ROBERTS, DREW, O'CONNELL and ERVIN, JJ., concur.